Citation Nr: 1734394	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the December 2010 rating decision granting an initial 10 percent rating for posttraumatic stress disorder (PTSD) is final.  

2.  Entitlement to an initial rating for PTSD in excess of 10 percent, prior to February 16, 2011, and in excess of 50 percent, prior to October 1, 2012.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to October 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO), in which it was determined that a December 2010 rating decision was final.  

The Board notes that in a March 2013 rating decision, the rating for PTSD was increased to 50 percent from February 16, 2011, and to 100 percent, effective October 1, 2012.  To comport with the evidence and the decision below, the issues are characterized as reflected on the title page.  

The Board notes that entitlement to a TDIU is part of a higher rating claim when raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  Although a 100 percent rating was assigned for PTSD, effective October 1, 2012, the record raises the issue of entitlement to a TDIU prior to that date in the February 2011 VA examination report noting that the Veteran was only able to keep working because of the help he received from his son and daughter with his business due to psychiatric symptoms.  As such, the issue is included on the title page.

The issue of entitlement to an initial rating in excess of 10 percent for PTSD, prior to February 16, 2011, and in excess of 50 percent, prior to October 1, 2012, along with the issue of entitlement to a TDIU, prior to October 1, 2012, being remanded, are addressed in the remand below.  


FINDING OF FACT

In February 2011 and June 2011, within one year of the December 2010 rating decision, additional evidence was associated with the record, and the RO did not determine whether the evidence was new and material with respect to the April 2006 claim.  


CONCLUSION OF LAW

The December 2010 rating decision is not final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (b).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a VA decision becomes final if a notice of disagreement (NOD) is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011). 

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). 

In the instant case, the RO received the Veteran's original application with respect to entitlement to service connection for PTSD in April 2006.  Following a November 2010 Board decision, the RO implemented a grant of service connection for PTSD in a December 2010 rating decision, and assigned an initial 10 percent rating.  

On February 16, 2011, within one year of the December 2010 rating decision, the RO afforded the Veteran a VA PTSD examination.  In addition, in June 2011, relevant Vet Center records were associated with the claims file.  The RO did not render a contemporaneous determination regarding whether the evidence submitted after the December 2010 rating decision was new and material.  Moreover, in a March 2013 rating decision, the RO increased the rating for PTSD to 50 percent, effective in February 2011, based on the February 2011 VA examination report.  

Based on the provisions of 38 C.F.R. § 3.156 (b), the Board finds that the December 2010 rating decision did not become final.  Section 3.156(b) requires VA to determine whether evidence submitted within one year after the issuance of a rating decision constitutes new and material evidence relating to an earlier claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Most recently, in Beraud v. McDonald, the United States Court of Appeals for the Federal Circuit held that VA has a statutory duty to determine the character of newly submitted evidence and that until such a determination is made, the claim does not become final.  Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014). 

Therefore, as VA did not fulfill its duty to determine whether the February 2011 VA examination report and/or the Vet Center records associated with the file in June 2011 was new and material evidence with respect to the April 2006 claim, the December 2010 rating decision did not become final.  

As such, and in view of the March 2013 rating decision noted above, the issue with respect to an initial rating in excess of 10 percent, prior to February 16, 2011, and in excess of 50 percent, prior to October 1, 2012 is addressed in the remand below.  


ORDER

The December 2010 rating decision in which an initial 10 percent rating was assigned for PTSD is not final.  


REMAND

As reflected in the decision above, the December 2010 rating decision is not final.  Thus, the issue of entitlement to an initial rating for PTSD in excess of 10 percent, prior to February 16, 2011, and in excess of 50 percent, prior to October 1, 2012, must be remanded for further development, which should initially consist of the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  As part of the adjudication of this claim, since the March 2013 rating decision reflects that the Veteran's service-connected PTSD has been assigned a 100 percent rating, effective October 1, 2012, based upon total social and occupational impairment due to psychiatric symptoms, the RO should also adjudicate whether a TDIU is warranted, prior to October 1, 2012, and to the extent applicable, whether special monthly compensation (SMC) based at the housebound rate is available for any portion of the appeal period.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issue of entitlement to an initial rating for PTSD in excess of 10 percent, prior to February 16, 2011, and in excess of 50 percent, prior to October 1, 2012, to include the issue of entitlement to a TDIU, prior to October 1, 2012, and whether SMC at the housebound rate is warranted.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


